Title: From John Adams to Thomas Bulfinch, 13 October 1786
From: Adams, John
To: Bulfinch, Thomas


     
      Sir.
      Grosvr. square Octr. 13. 1786—
     
     The Day before yesterday, I received the Letter you did me the honour to write me in January last— I had indeed long before received from Congress the Papers relative to similiar Claims in Boston with Instructions to use them when I should see a Prospect of success, if, upon any favourable turn in the Minds of this Court and Nation, any such prospect should ever occur—
     I have not yet presented any of these Claims at Court, because there is not even a Possibility of their being regarded— You will see by Lord Carmarthen’s answer to my Memorial and Resignation requisition respecting the Frontier Posts, that nothing is to be expected while Laws are in force in any of the United States impeding the recovery of old british Debts— That your claim and many others in Boston are bonâ fide Debts I doubt not. But Law of the Land and not negotiation, is the remedy—and therefore, I frankly own I do not think, that the Dignity or the faith of the United States ought ever to have been compromised in these Matters—
     I am
     
      J A
     
    